DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 - 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 of U.S. Patent No. 10,659,045. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitations “An apparatus, comprising: an integrated circuit (IC), comprising: complementary metal oxide semiconductor (CMOS) circuitry comprising a p-channel transistor network comprising at least one p-channel transistor having a gate- induced drain leakage (GIDL) current; and a first native metal oxide semiconductor (MOS) transistor coupled to supply a first bias voltage to the at least one p-channel transistor to reduce the GIDL current of the at least one p-channel transistor.”
Claims 29 - 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 – 14 of U.S. Patent No. 10,659,045. Although the claims at issue are not identical, they are not patentably distinct from each other both set of claims have the limitations “An apparatus, comprising: an integrated circuit (IC), comprising: complementary metal oxide semiconductor (CMOS) circuitry comprising an n- channel transistor network comprising at least one n-channel transistor having a gate-induced drain leakage (GIDL) current; and a first native metal oxide semiconductor (MOS) transistor coupled to supply a first bias voltage to the at least one n-channel transistor to reduce the GIDL current of the at least one n-channel transistor.”
Claims 36 - 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 20 of U.S. Patent No. 10,659,045. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitations “A method of reducing a gate-induced drain leakage (GIDL) current of at least one transistor in a complementary metal oxide semiconductor (CMOS) circuit, the method comprising using a native metal oxide semiconductor (MOS) transistor to supply a bias voltage to a gate of at least one transistor in the CMOS circuit so as to reduce a voltage between a drain and the gate of the at least one transistor.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON S COLE/           Primary Examiner, Art Unit 2128